Citation Nr: 0508607	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

REPRESENTATION
-

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO.

It is noted that claims of service connection for a back 
disability and PTSD were denied in August 1998 and July 2000 
RO decisions, respectively.  The veteran was properly 
informed of the adverse decision and did not file an appeal.  
Given the prior final decisions, the Board must initially 
determine whether new and material evidence has been received 
to reopen the claims of service connection.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The issues have been restyled 
on the cover page of this decision given the aforementioned 
procedural history. 

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss and whether new and material evidence 
has been received to reopen a claim of service connection for 
PTSD are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The following decision 
addresses the matter of whether new and material evidence has 
been presented to reopen a claim of service connection for a 
back disability. 




FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disability was denied in an August 1998 RO decision.  He was 
properly notified of the denial and did not file an appeal. 

2.  Evidence received since the RO's August 1998 denial does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The RO's August 1998 denial of service connection for a 
low back disability is final.  38U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  Evidence received into the record since the RO's August 
1998 denial is not new and material; hence, the criteria for 
reopening the claim of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
 
Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by December 2001 and January 2002 letters and 
January 2003 statement of the case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought including the basic elements of service 
connection, as well what constitutes new and material 
evidence, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.



Factual Background

In March 1968, the veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

A January 1969 medical examination report, the veteran's 
"PULHES" physical profile consisted solely of 1's.  Id.  

On a May 1969 report of medical history completed by the 
veteran, he noted no pertinent abnormalities or 
symptomatology.  On the corresponding medical examination 
report, the examiner did not identify any disorders of the 
back.

July 1997 VA medical records reflect a diagnosis of back 
pain.  

In November 1997, the veteran filed a claim of entitlement to 
service connection for, in pertinent part, a back disability 
that began in 1981 in Lebanon, Oregon.

By an August 1998 rating decision, the RO denied service 
connection for a back disorder.  He was properly notified of 
the decision and did not file an appeal.  Evidence submitted 
since this rating decision was rendered is summarized below.

In June 1999, the veteran sought treatment for back pain.

A July 1999 X-ray study of the lumbar spine revealed 
osteophytic lipping at L3 to L4 through L5.

In September 1999, the veteran failed to appear for a fee-
basis medical examination.  The nature of the scheduled 
examination is unclear.

By May 2002 rating decision, the RO denied entitlement to 
service connection for a back disability, following a de novo 
review of the record.

At his June 2004 hearing, regarding degenerative joint 
disease, the veteran stated that he had spurs in the neck and 
that he had been told that the spurs had been present for 
some time.  He testified that he believed his back disability 
resulted from unloading a truck in service and that he was 
given light duty for two days.  Flying on choppers also had 
an effect on his back, according to him.  He could not 
estimate the date of onset of back and neck symptoms because 
he worked in the construction field following service.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Discussion

The RO initially denied the veteran's claim of service 
connection in August 1998.  He was properly notified of the 
decision and did not appeal.  When the RO reviewed the 
veteran's claim in August 1998, it reviewed his service 
medical records which are silent with respect to the spine.  
It also reviewed medical evidence which establishes that the 
veteran has a current back disability and first voiced 
complaints of back pain in mid 1997, almost three decades 
after service.  Notably, he indicated in his November 1997 
application that his back problems began in 1981, after 
service.  The RO concluded, based on the aforementioned, that 
service connection was not warranted because there was no 
evidence of an inservice injury and because his back problems 
manifested 17 years after his discharge. 

Evidence received since the August 1998 RO decision was 
rendered consists of testimony provided at a June 2004 
hearing.  At this hearing, the veteran stated that he worked 
in construction after service and could not give an estimate 
as to the date of onset of back pain.  He also recounted low 
back treatment in service and opined that his back disability 
was related to flying in choppers during service.  In 
addition, newly submitted evidence consists of medical 
evidence establishing the existence of a current back 
disability.

In sum, the aforementioned hearing testimony and post-service 
medical evidence of a back disability is neither new nor 
material as it is largely duplicative of evidence previously 
considered.  The testimony is essentially duplicative of the 
veteran's statements in which he links his current back 
problems to service.  In addition, at the time of the 
previous RO decision there was medical evidence establishing 
a current back disability.  In sum, there is no newly 
submitted evidence that raises a reasonable possibility of 
substantiating the claim by linking the current back 
disability i to a disease or injury in service.  As such, the 
appeal must be denied.


ORDER

The application to reopen a claim of service connection for a 
back disability is denied.


REMAND

In connection with the veteran's claim of service connection 
for PTSD, it is noted that a November 2000 examination 
reflects a diagnosis of PTSD which is related to combat.  The 
veteran does not have any decorations which are indicative of 
combat.  Nevertheless, attempts should be made to verify 
whether he had exposure to combat while serving in Vietnam.  
Evidence on file shows that he participated in the following 
Marine Corps operations:  Union, Union II, Adair, Calhoun, 
Pike, Cochise, Swift, Yazoo, Smedley Butler, Shelby Vilie, 
Onslow, Baxter, Phi Phung 54, Essex, Denver, and Auburn.  
These operations took place in Vietnam between May 1967 and 
February 1968.  Further information should be obtained 
regarding the nature of these operations, including whether 
they involved combat.  Details regarding the nature of the 
Foxtrot X-ray in support of Army Special Forces at Tiem Phuoc 
in May 1967 must also be supplied.

Pursuant to VA's duty to assist, the RO must schedule an 
audiologic examination to determine the precise extent of the 
veteran's bilateral hearing loss as the most current evidence 
on file is inadequate.  It is noted that the December 2003 VA 
audiological findings were deemed unreliable by the examiner.  
Audiometric findings, dated in December 2003, from Our Lady 
of Bellefonte Hospital were incomplete.

The case is REMANDED to the AMC for the following 
development:

1.  Request from the United States Armed 
Forces Center for Research of Unit 
Records (USASCRUR), the veteran's DA 20, 
operation reports/lessons learned (or 
similar report) for "Btry F, 2nd Bn, 11th 
Mar, 1st MarDiv (Rein), FMF" during the 
veteran's period of service in Vietnam.  
In addition, operational reports should 
be obtained regarding Marine Corps 
Operations: Union, Union II, Adair, 
Calhoun, Pike, Cochise, Swift, Yazoo, 
Smedley Butler, Shelby Vilie, Onslow, 
Baxter, Phi Phung 54, Essex, Denver, and 
Auburn in Vietnam between May 1967 and 
February 1968.  In addition, the nature 
of Foxtrot X-ray in support of Army 
Special Forces at Tiem Phuoc in May 1967 
should be researched.

2.  The AMC must schedule a VA audiologic 
examination.  The examiner is asked to 
assess the current state of the veteran's 
bilateral hearing loss in accordance with 
VA regulations.  Specifically, auditory 
thresholds for the frequencies 1000, 
2000, 3000, and 4000 Hertz to include 
average puretone threshold results and 
controlled speech discrimination test 
results (Maryland CNC) must be must be 
provided on the examination report.  A 
rationale for all conclusions must be 
provided, and the examiner is asked to 
review the claims file in conjunction 
with the examining the veteran.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


